DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-13, 15-17, and 24, drawn to an endoscope, classified in A61B1/00096.
II. Claim 14, drawn to a system for correcting an angular orientation of an image from a rotatable camera, classified in G02B 23/2484.
III. Claim18, drawn to a filter for processing rotation data of a rotatable camera sensor, classified in H04N 5/23267.
IV. Claims 19-23, drawn to a method for processing an image, classified in H04N 5/232.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions Group I is directed to an endoscope while Group II is drawn to a system for correcting an angular orientation of an image from a rotatable camera.
Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions Group I .
Inventions I and IV are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions Group I is directed to an endoscope while Group IV is drawn to a method for processing an image from a camera sensor.
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions Group II is drawn to  a system for correcting an angular orientation of an image from a rotatable camera, while Group III is drawn to a filter for processing rotation data of a rotatable camera sensor.
Inventions II and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions Group II is drawn to a system for correcting an angular orientation of an image from a rotatable camera while Group IV is directed to a method for processing an image by assigning hue, saturation, value and hue, saturation and lightness to image data.
Inventions III  and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions Group III is directed to a filter for processing rotation data of a rotatable camera sensor while Group IV is .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); For example, the different classes among the inventions include A61B1/00096, G02B 23/2484, H04N 5/23267, and  H04N 5/232; and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

This application contains claims directed to the following patentably distinct species:
If Group I is chosen:
Species A: The embodiment of Figs. 94-101, having an endoscope with molded member and liquid sea l(see para [00412-00416]) 
Species B: The embodiment of Fig. 81, having an endoscope with a rotation sensor and processor configured to smooth a rotation signal (see paras [00379-00380]) 
Species C: The embodiment of Fig. 9B, having an endoscope with a magnetic position sensor (see para [00175]) 
Species D: The embodiment of Figs. 84-85, having an endoscope with a low pass filter to smooth a rotation signal (see paras [00380-00403]) 
Species E: The embodiment of Fig. 102, having an endoscope configured for simultaneous irrigation and suction using a trocar (see para [00119])
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. They are substantially dissimilar and structurally divergent endoscopes with various elements such as a rotation sensor, a magnetic position sensor, a low pass filter, and a trocar. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:   
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries). For example, the classifications for the different species include A61M2039/0626, A61B1/00186, A61B1/00096, A61B 1/00158, and A61B1/07. In addition, the search queries would be different for each species and not overlap; and/or the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Kathleen Chapman on 09/02/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13, 15-17, and 24, and Species A. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14, 18, and 19-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 10-13, 15-17, and 24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
Applicant’s election without traverse of Group I and Species A in the telephone conversation on 09/02/2021 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
Status of Claims 
Claims 1-24 are pending, claims 10-24 have been withdrawn from consideration, and claims 1-9 are currently under consideration for patentability under 37 CFR 1.104.

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2019 has been considered by the examiner.
Claim Objections
Claims 2, 6, 7-13, 15, 24 are objected to because of the following informalities:   
Claim 2 recites “a lens adjacent the sensor”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “a lens adjacent to the camera sensor”.
Claim 2 recites “an lens aperture”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “a lens aperture”.
Claim 6 recites “a lens adjacent the sensor”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “a lens adjacent to
Claim 7 recites “wherein one or more channels”. The examiner believes “wherein the plurality of channels” are the correct words to use here.
Claim 8 recites “the one or more channels”. The examiner believes “the plurality of channels” are the correct words to use here.
Claim 9 recites “the irrigation apertures”. The examiner believes “the irrigation aperture” are the correct words to use here.
Claim 10 recites “An endoscope and processor”. The examiner believes “An endoscope and a processor” are the correct words to use here.
Claim 11 recites “with respect to the rotation axis”. The examiner believes “with respect to the rotation axis of the shaft” are the correct words to use here.
Claims 12 and 15 recite “when the camera rotation is decelerating than when the camera rotation is accelerating”. The examiner believes “when a camera rotation is decelerating than when a camera rotation is accelerating” are the correct words to use here.
Claim 13 recites “the position sensor”. The examiner believes “the magnetic position sensor” are the correct words to use here.
Claim 15 recites “about the rotation axis”. The examiner believes “about the rotation axis of the shaft” are the correct words to use here.
Claim 15 recites “the displayed image”. The examiner believes “a displayed image” are the correct words to use here.
Claim 15 recites “the filter”. The examiner believes “a 
Claim 24 recites “The distal handle”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the distal handle”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 does not use one of the three transitional phrases (comprising, consisting, or consisting essentially of). It is indefinite because it is not clear from the preamble if the invention is the “endoscope”, the “processor”, or the “camera”. For the purpose of examination, the examiner will interpret claim 10 as “An endoscope and processor, the endoscope having a camera located at a distal end of a shaft of the endoscope, the endoscope comprising:”.
Claim 13 does not use one of the three transitional phrases (comprising, consisting, or consisting essentially of). It is indefinite because it is not clear from the preamble if the invention is the “endoscope”, the “camera”, or the “shaft”. For the purpose of examination, the examiner will interpret claim 13 as “An endoscope having a camera located at a distal end of a shaft of the endoscope, the endoscope comprising
Claim 15 does not use one of the three transitional phrases (comprising, consisting, or consisting essentially of). It is indefinite because it is not clear from the preamble if the invention is the “endoscope”, the “processor”, or the “camera”. For the purpose of examination, the examiner will interpret claim 15 as “An endoscope and processor, the endoscope having a camera located at a distal end of a shaft of the endoscope, the endoscope comprising:”.
Claim 18 does not use one of the three transitional phrases (comprising, consisting, or consisting essentially of). It is indefinite because it is not clear from the preamble if the invention is the “filter”or the “camera sensor”. For the purpose of examination, the examiner will interpret claim 18 as “A filter for processing rotation data of a rotatable camera sensor comprising”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2015/0150441 to Ouyang et al. (hereinafter "Ouyang").
Regarding claim 1, Ouyang discloses in Fig. 9G an optical housing for a distal end of an endoscope shaft comprising: 
(Fig. 9G - holder block 940) configured to partially enclose a camera sensor (Fig. 9E - lens sensor stack 950) and a light source (Fig. 9G - LEDs 930 and 932), to fix an angular position of the camera sensor and light source with respect to a longitudinal axis of a distal end of the endoscope shaft (Fig. 9F), and to secure the camera sensor and light source within a distal end of a cylindrical sheath comprising the endoscope shaft (Fig. 9F - shell 942 & shaft 922); 
the molded member having an outer diameter to provide a leak-free sealing engagement with at least a portion of the sheath of the endoscope shaft (Fig. 9G – holder block 940); wherein 
the molded member comprises a plurality of channels formed on an external surface of the molded member (Fig. 9F - in-flow fluid ports 934 and 936) to provide one or more liquid flowpaths between a fluid channel in the endoscope shaft and an external surface of the endoscope shaft ([0046] - two forward facing in-flow fluid ports 934 and 936 … are in fluid communication with the fluid lumen 904 in shaft 922 an also to fluid port 914 on fluid hub 904).
Regarding claim 2, Ouyang discloses the claimed invention as discussed above concerning claim 1, and Ouyang further discloses wherein the camera sensor comprises a lens adjacent the sensor (Fig. 9F - lens 952), and the optical housing includes an lens aperture through which the lens can receive light at the distal end of the endoscope shaft (see examiner’s annotated Fig. 9G).

    PNG
    media_image1.png
    258
    271
    media_image1.png
    Greyscale

Regarding claim 3, Ouyang discloses the claimed invention as discussed above concerning claim 2, and Ouyang further discloses wherein the light source comprises a light emitting diode positioned next to the lens (Fig. 9F - LEDs 930 and 932), wherein the optical housing includes a LED aperture through which the LED projects light to an area outside the distal end of the endoscope shaft (See examiner’s annotated Fig. 9G).

    PNG
    media_image2.png
    263
    269
    media_image2.png
    Greyscale
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0150441 to Ouyang et al. (hereinafter "Ouyang") in further view of U.S. Publication No. 2016/0073855 to Farr et al. (hereinafter “Farr”).
Regarding claim 4, Ouyang discloses the claimed invention as discussed above concerning claim 1, but Ouyang does not expressly teach wherein the camera sensor is mounted on a camera sensor printed circuit board, the camera sensor printed circuit board enclosed in the optical housing.
However, Farr teaches of an analogous endoscopic device wherein the camera sensor is mounted on a camera sensor printed circuit board (Fig. 3b - camera 201 and PCB 312), the camera sensor printed circuit board enclosed in the optical housing (Fig. 3a - upper housing 203 and Fig. 3b – lower housing 204).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ouyang by utilizing the camera sensor printed circuit board enclosed in the optical housing, as seen above in the teachings of Farr. It would have been advantageous to make the combination in order to mount the camera with appropriate support electronics ([0063] of Farr).
Regarding claim 5, Ouyang discloses the claimed invention as discussed above concerning claim 1, but Ouyang does not expressly teach wherein the light source is mounted on a light source printed circuit board, the light source printed circuit board enclosed in the optical housing.
However, Farr teaches of an analogous endoscopic device wherein the light source (Fig. 3b - light sources 202) is mounted on a light source printed circuit board (Fig. 3b – PCB 312; see [0063]- Low profile FFC or FPC cable connectors can connect the flat electrical cables 207 to flexible circuitry 313 or a small and thin rigid Printed Circuit Board (PCB) 312, which are used to mount the camera 201 and the light sources 202 with appropriate support electronics mounted on the same flex circuitry 313 and rigid PCB 312, of FIG. 3b), the light source printed circuit board enclosed in the optical housing (Fig, 3b - lower housing 204 and Fig. 3a - upper housing 203).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ouyang by utilizing the light source printed circuit board enclosed in the optical housing, as seen above in the teachings of Farr. It would have been advantageous to make the combination in order to mount the light sources with appropriate support electronics ([0063] of Farr).
Regarding claim 6, Ouyang discloses 
However, Farr teaches of an analogous endoscopic device wherein the light source comprises a light emitting diode mounted on a light source printed circuit board (Fig. 3b - LED light sources 202 and PCB 312), and wherein the light source printed circuit board includes an aperture through which a lens adjacent the camera sensor protrudes (Fig. 3b - imaging lenses 314; see [0063] - Low profile FFC or FPC cable connectors can connect the flat electrical cables 207 to flexible circuitry 313 or a small and thin rigid Printed Circuit Board (PCB) 312, which are used to mount the camera 201 and the light sources 202 with appropriate support electronics mounted on the same flex circuitry 313 and rigid PCB 312).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source of Ouyang by utilizing light emitting diode mounted on a light source printed circuit board and an aperture, as seen above in the teachings of Farr. It would have been advantageous to make the combination in order to mount the camera and the light sources with appropriate support electronics ([0063] of Farr).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0150441 to Ouyang et al. (hereinafter "Ouyang") in further view of U.S. Publication No.  2012/0289858 to Ouyang et al. (hereinafter “Ouyang (858)”).
Regarding claim 7, Ouyang discloses the claimed invention as discussed above concerning claim 1, but Ouyang does not expressly teach wherein the sheath terminates at a location proximal to a termination of the optical housing, and wherein one or more channels on the external surface of the molded member communicate with one or more lateral apertures between the optical housing and the sheath at the termination of the sheath.
However, Ouyang (858) teaches of an analogous endoscopic device wherein the sheath terminates at a location proximal to a termination of the optical housing (Fig. 3 – shaft 122), and (see [0126]- The shaft 122 has separate channels 1010 and 1012 that are aligned so as to fluidly mate with channels 810 and 812 respectively on tip 120; Fig. 10 – channels 1010 and 1012).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath of Ouyang to include one or more lateral apertures between the optical housing and the sheath at the termination of the sheath, as seen in the teachings above of Ouyang (858). It would have been advantageous to make the combination in order to fluidly mate with channels on the optical housing ([0126] of Ouyang (858)).
Regarding claim 8, Ouyang discloses the claimed invention as discussed above concerning claim 1, but Ouyang does not expressly teach wherein the sheath includes an irrigation aperture proximal to a termination of the sheath at the distal end of the endoscope shaft, the irrigation aperture in fluid communication with the one or more channels of the optical housing.
However, Ouyang (858) teaches of an analogous endoscopic device wherein the sheath includes an irrigation aperture proximal to a termination of the sheath at the distal end of the endoscope shaft (Fig. 10 – channels 1010 and 1012), the irrigation aperture in fluid communication with the one or more channels of the optical housing (see [0126] - The shaft 122 has separate channels 1010 and 1012 that are aligned so as to fluidly mate with channels 810 and 812 respectively on tip 120)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath of Ouyang to include an irrigation aperture as seen in the teachings above of Ouyang (858). It would have been advantageous to make the combination in order to fluidly mate with channels on the optical housing ([0126] of Ouyang (858)).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0150441 to Ouyang et al. (hereinafter "Ouyang") in further view of U.S. Publication No. 2008/0051739 to McFarlane. 
Regarding claim 9, Ouyang, as modified by Ouyang (858), teaches the claimed invention as discussed above concerning claim 8, but Ouyang does not expressly teach wherein the sheath and optical housing are configured for insertion into a trocar, the trocar having a distal opening to permit light to reach the camera sensor and light to be emitted by the light source, and wherein the trocar includes trocar apertures that align with the irrigation apertures of the sheath.
However McFarlane teaches of an analogous endoscopic device wherein the sheath and optical housing are configured for insertion into a trocar (Fig. 14 -cannula 14; [0006]- see[0006]- a tiny video camera and light source…may be inserted through the trocar), the trocar having a distal opening to permit light to reach the camera sensor and light to be emitted by the light source (Fig. 1- open distal end 16; see[0006]- a tiny video camera and light source … may be inserted through the trocar), and wherein the trocar includes trocar apertures that align with the irrigation apertures of the sheath (see [0007]- it is important to prevent the escape of pressurized fluid from within the body cavity, back through the cannula and/or housing associated with the trocar. This is commonly achieved by the use of valves or sealing mechanisms within the trocar, and both "septum" valves and "zero closure" valves are used for this purpose).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ouyang, as modified by Ouyang (858), to include the trocar of McFarlane. It would have been advantageous to make the combination in order to manipulate the medical instruments by the surgeon into contact with the patient’s organs or anatomical tissue involved in the procedure ([0006] of McFarlane), and to prevent the escape of pressurized fluid from within the body cavity ([0007] of McFarlane)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/C.A.S./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795